Case 19-71228   Doc 6   Filed 10/10/19   Entered 10/10/19 11:28:40   Desc Main
                           Document      Page 1 of 5
Case 19-71228   Doc 6   Filed 10/10/19   Entered 10/10/19 11:28:40   Desc Main
                           Document      Page 2 of 5
Case 19-71228   Doc 6   Filed 10/10/19   Entered 10/10/19 11:28:40   Desc Main
                           Document      Page 3 of 5
Case 19-71228   Doc 6   Filed 10/10/19   Entered 10/10/19 11:28:40   Desc Main
                           Document      Page 4 of 5
Case 19-71228   Doc 6   Filed 10/10/19   Entered 10/10/19 11:28:40   Desc Main
                           Document      Page 5 of 5
